Citation Nr: 1709935	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  06-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently rated as 10 percent disabling prior to July 22, 2016, and as 30 percent disabling from that date.

2. Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently rated as 10 percent disabling prior to July 22, 2016, and as 20 percent disabling from that date.

3. Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling prior to September 24, 2009, and as 20 percent disabling from that date.

4. Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling prior to September 24, 2009, and as 20 percent disabling from that date.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to January 24, 2013.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to August 1972.

This case has a lengthy procedural history and came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 RO decision that denied increased disability ratings for the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities, and denied entitlement to a TDIU.

A personal hearing was held in July 2006 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a January 2008 decision, the Board denied the claims for increased ratings, and denied entitlement to a TDIU. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC or Court). In a January 2009 order, the Court partially vacated and remanded the Board's January 2008 decision in light of a Joint Motion for Partial Remand (JMPR) submitted by the parties. In doing so, the Court dismissed the issue of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with mild retinopathy, as the appellant elected not to pursue this matter on appeal. 

Pursuant to the JMPR, the Board remanded the remaining claims to the Agency of Original Jurisdiction (AOJ) for additional development in June 2009.

In a June 2010 rating decision, the RO granted increased ratings of 20 percent for peripheral neuropathy of the right and left lower extremities effective September 24, 2009. The issues have been recharacterized accordingly.

In a July 2013 rating decision, a 100 percent combined schedular evaluation was awarded based on additional compensation awards, effective from January 24, 2013. Hence, the TDIU issue has been recharacterized as listed on the first page of this decision.

In February 2016, the Board remanded this case to the AOJ for additional development. The case was subsequently returned to the Board.

In a September 2016 rating decision, the RO granted a higher 30 percent rating for peripheral neuropathy of the right upper extremity, and granted a higher 20 percent rating for peripheral neuropathy of the left upper extremity, each effective July 22, 2016. The issues have been recharacterized accordingly.

As noted in the prior remand, although the RO issued a statement of the case in July 2013 and a subsequent supplemental statement of the case that included the issues of increased ratings for right and left lower extremity peripheral vascular disease, coronary artery disease and diabetes mellitus, as well as service connection for chloracne and gastroesophageal reflux disease, the record on appeal contains no substantive appeal on these issues. Thus, the Board does not have jurisdiction over these issues as they are not in appellate status. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

FINDINGS OF FACT

1. The Veteran is right-handed.

2. Throughout the rating period on appeal, the disability picture associated with the Veteran's peripheral neuropathy of the upper extremities most closely approximates moderate neuritis of the median nerves bilaterally, with constant pain, no more than mild to moderately diminished sensation and reflexes, and no loss of strength or motor deficits.

3. Throughout the rating period on appeal, the disability picture associated with the Veteran's peripheral neuropathy of the lower extremities most closely approximates moderate neuritis/neuralgia of the sciatic nerves bilaterally, with constant pain, no more than mild to moderately diminished sensation and reflexes, and no loss of strength or motor deficits.

4. As a result of the instant decision, prior to January 12, 2009, the Veteran's established service-connected disabilities are: diabetes mellitus, with mild retinopathy (rated 20 percent), peripheral neuropathy of the right upper extremity (rated 30 percent), peripheral neuropathy of the left upper extremity (rated 20 percent), peripheral neuropathy of the right lower extremity (rated 20 percent), peripheral neuropathy of the left lower extremity (rated 20 percent), resulting in a combined rating of 80 percent. 

5. From January 12, 2009 to January 24, 2013, the Veteran had additional service-connected disabilities of peripheral vascular disease (PVD) of the lower extremities, with a 20 percent rating for each extremity, and coronary artery disease (rated 10 percent), for a combined 90 percent disability rating.

6. Resolving all reasonable doubt in his favor, the Board finds that during the period prior to January 24, 2013, the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. During the period prior to July 22, 2016, the criteria for an increased 30 percent rating (but no higher) for peripheral neuropathy of the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8615 (2016). 

2. During the rating period from July 22, 2016, the criteria for an increased rating in excess of 30 percent for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8514, 8515, 8516, 8614, 8615, 8616, 8714, 8715, 8716 (2016). 

3. During the period prior to July 22, 2016, the criteria for an increased 20 percent rating (but no higher) for peripheral neuropathy of the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8615 (2016). 

4. During the period from July 22, 2016, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8514, 8515, 8516, 8614, 8615, 8616, 8714, 8715, 8716 (2016). 

5.  During the period prior to September 24, 2009, the criteria for an increased 20 percent rating (but no higher) for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8620, 8720 (2016). 

6. During the rating period from September 24, 2009, the criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016). 

7.  During the period prior to September 24, 2009, the criteria for an increased 20 percent rating (but no higher) for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8620, 8720 (2016). 

8. During the rating period from September 24, 2009, the criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2016). 

9. During the period prior to January 24, 2013, the requirements for establishing entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify was satisfied by letters dated in November 2004, December 2004, August 2005, March 2006, April 2006, and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The claims were last readjudicated in a September 2016 supplemental statement of the case.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, records from the Social Security Administration (SSA), and arranged for VA compensation examinations and medical opinions as to the severity of his peripheral neuropathy and as to the effect of his service-connected disabilities on his ability to work. All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. In September 2016, he stated that he has no additional information or evidence to submit.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a). Here, the most recent VA compensation examination for peripheral neuropathy was conducted in July 2016. The mere passage of time since does not, in and of itself, necessitate another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected peripheral neuropathy to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his peripheral neuropathy and his TDIU claim. 38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

In the January 2009 JMPR referenced above, the parties agreed that in the January 2008 Board decision, the Board provided an inadequate statement of reasons and bases for its determinations regarding the claims for entitlement to increased ratings for peripheral neuropathy and a TDIU, and did not ensure compliance with the duty to assist, by providing a more contemporaneous VA medical examination. The parties also agreed that the VA examinations provided to the appellant after January 1999 were insufficient to the extent that they did not include EMG studies of the neuropathy; and that the Board failed to provide an adequate statement of reasons and basis as to why further diagnostic study of the extent of the appellant's peripheral neuropathy was not necessary to objectively establish his current level of disability. With regard to the TDIU claim, the parties agreed that that the Board's factual finding that the appellant was not entitled to a TDIU because his service-connected disabilities did not prevent "all forms of gainful employment" suggested that the appellant must show that he is 100 percent unemployable to receive a TDIU. It was noted that proving inability to maintain substantially gainful employment does not require that the claimant show 100 percent unemployability. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In the January 2009 Court order, the Board's January 2008 decision was vacated as to these issues, and the appeal remanded to the Board for development and readjudication consistent with the JMPR. 

The Board finds that the AOJ has substantially complied with the January 2009 Court order and the Board's June 2009 and February 2016 remand orders.  An electromyography (EMG) study was performed, additional medical records have been obtained, and additional VA examinations and medical opinions have been obtained as to the issues on appeal. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the Court found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Increased Ratings for Peripheral Neuropathy

The Veteran contends that his service-connected peripheral neuropathy of the bilateral upper and lower extremities is more disabling than currently evaluated. He filed these claims for increased ratings in July 2005. The period under review begins in July 2004, one year prior to the increased rating claims. See 38 C.F.R. § 3.400(o).

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered. 38 C.F.R. § 4.120.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves. Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating) is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. See 38 C.F.R. § 4.123. Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. See 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

VA medical records reflect treatment for multiple medical problems, including diabetes mellitus, hypertension, peripheral vascular disease (PVD), progressive polyneuropathy, and residuals of a September 2011 stroke.

A January 2003 VA outpatient treatment record reflects that the Veteran was off all medications as he reportedly had a house fire in October 2002 in which all of his medications and papers were lost. On neurological examination, there was sensory loss to the bilateral lower extremities in the toes. The pertinent diagnoses were type II diabetes mellitus, uncontrolled, hypertension, and polyneuropathy, progressive. The physician noted that the Veteran's lab results showed worsened blood sugar levels, and said he called the Veteran's work number but he was unavailable as he was a driver.

A February 2003 VA outpatient treatment record reflects that the Veteran presented for elevated glucose and history of a "seizure" last month that was witnessed by coworkers. He was reportedly unconscious for approximately one minute and had no post-ictal state. He had to stop working as a truck driver because of this. The pertinent diagnostic impressions were uncontrolled type II diabetes mellitus, and progressive polyneuropathy. The physician stated that he did not suspect an actual seizure but cautioned the Veteran not to drive until his diabetes was under better control.

SSA records reflect that the SSA determined that the Veteran became disabled in February 2003 due to a primary diagnosis of peripheral arterial disease.

On VA peripheral nerves examination in April 2003, the Veteran reported that he was previously a truck driver and was no longer allowed to drive due to his requirement to take insulin, stating that he had been taking insulin for one year. He reported pain in his feet for 5 to 7 years, and more recently, the distal part of the foot/toes went numb. He also reported pain in his hands. He reported that his calf became tight after walking for one block, at which point he had to stop and wait for the tightness to go away. On examination, sensation was decreased to pinprick in the proximal digits of the upper extremity, distal hand, and mid-foot. Vibration sensation was present but fatigued quickly in the great toe. Motor examination revealed mild atrophy of the foot muscles. Pulses were decreased in the lower extremities. Gait was mildly unsteady, he was able to perform heel and toe walking, and tandem gait was performed with difficulty. Reflexes were 2+ except for the Achilles reflexes, which were 1+. The diagnostic impression was mild polyneuropathy, likely secondary to diabetes mellitus.

Private medical records from J.A., MD reflect that on examination in mid-April 2003, the Veteran complained of diabetes, peripheral neuropathy, hypertension, and chest pain. He complained of numbness in all of his fingers and toes. He reported decreased grip in the right hand that occasionally caused him to drop things, an inability to stand for more than 10 minutes, and said walking for more than one-half block aggravated his foot pain. He said the pain radiated up his leg when he walked, and he had right (but not left) calf cramps when walking. On examination, there was total absence of the right dorsalis pedis and posterior tibial pulses, and Dr. A. could not feel either popliteal pulse. The skin of both legs was smooth and hairless. Motor strength was 5/5 (full) bilaterally throughout, including bilateral grip strength. The extremities displayed full range of motion and good manual dexterity. Reflexes were 2+ and equal in the upper and lower extremities. Gait was normal. Dr. A. indicated that the Veteran was a longstanding diabetic with evidence of multisystem end organ damage, and his ability to ambulate or stand was limited. He opined that the Veteran had severe peripheral vascular disease (PVD) of the right leg with claudication. Tests of the lower extremities showed bilateral arterial insufficiency that was severe in the right leg.

A March 2004 VA outpatient treatment record reflects that the Veteran complained of severe pain in the feet and legs that was exacerbated with walking, and present with rest. On neurological examination, strength was 5/5 in all extremities, and there was decreased sensation in the lower extremities bilaterally. The pertinent diagnosis was polyneuropathy, progressive. Elavil was prescribed for neuropathic pain. In November 2004, the Veteran complained of worsening neuropathic-type pain in the legs, arms and neck, and stated that Elavil helped somewhat. On examination, similar findings were shown as noted in March 2004. 

On VA examination diabetes mellitus examination in December 2004, the examiner diagnosed poorly controlled type II diabetes mellitus, with use of oral agent and insulin.

On VA neurological examination on December 17, 2004, the Veteran complained of pain and numbness in both the hands and feet. His pain was described as a sharp pricking pain, constantly present. He reported numbness in his hands to his wrists, resulting in trouble with buttons and other tasks using his fingers. He also stated he dropped things unexpectedly. He stated the pain in his feet limited his mobility such that he could only walk half a block before he needed to rest. On examination, motor strength was 5/5 throughout with normal tone, bulk, dexterity, and coordination. He had normal gait and posture, with good heel, toe, and tandem walking. Sensation was intact to position, but vibration sensation was mildly impaired at the fingers and ankles. Temperature sensation was diminished in a stocking distribution in the lower extremities. Reflexes were 1-2+ at the biceps and knees, and trace at the brachioradialis and ankles. The diagnostic assessment was polyneuropathy with mild sensory loss in all four extremities. In an addendum, the examiner opined that after reviewing the results of the Veteran's laboratory tests, diabetes was a likely cause of his neuropathy, but tertiary syphilis may also contribute to his symptoms.

On VA examination on August 12, 2005, the Veteran complained of a sharp and stabbing pain "all over," brought on by any kind of activity. He also reported numbness that extended to mid-calf. He stated that his fingers got numb, he had difficulty with laces and buttons, and dropped things frequently. His lower extremity pain prevented him from walking more than half a block. On examination, his gait and posture were within normal limits, and he could heel, toe, and tandem walk. Motor strength was 5/5, with normal tone, bulk, dexterity, and coordination. Sensory examination revealed a subjective deficit to temperature in a stocking distribution, worse on the right. Vibration sensation testing revealed a subjective mild impairment in all extremities. Reflexes were 1-2+ at the biceps, 2+ at the knees and absent at the ankles. The final impression was of mild subjective progression of sensory deficits compared to the last examination. The examiner stated that he could not separate the relative contributions of diabetes and syphilis to his sensory deficit without resorting to mere speculation. The examiner opined that there was no neurological reason that the Veteran could not work. The examiner indicated that current nerve conduction velocity (NCV) testing showed mild slowing and low amplitudes in both upper and lower extremities, and opined that mild to moderate sensorimotor polyneuropathy with diabetes and syphilis were the likely causes.

On VA diabetes examination in August 2005, the Veteran reported that he had not worked since 2002. He stated that he was a truck driver and had to quit when he was placed on insulin. He rode a bicycle once a week for a mile or so.  On examination, his feet were warm, and peripheral pulses were palpable although the right side was decreased. He had no sores or ulcerations of his feet. The diagnoses were Type 2 diabetes mellitus, oral agent and insulin controlled with poor control, and essential hypertension not caused by his diabetes. The examiner opined that he did not have any restrictions or regulations of his activities due to his diabetes.

In March 2006 the Veteran sought VA medical treatment for a 5-day history of severe headaches. Physical examination accompanying this treatment confirmed cranial nerves intact, with 5/5 muscle strength at all extremities and a normal gait. 

At his July 2006 Board hearing, the Veteran testified that he had continuing pain and numbness in the upper and lower extremities. He stated that these symptoms limited his mobility such that he could not walk more than approximately half a block. He stated that after walking that distance, his calf became hard as a brick, and he had to sit down. He stated that he sometimes rode a bicycle because he could not walk, but he still had a problem with his leg. He reported difficulty gripping objects, especially small things, and occasionally dropping things. He testified that he was right-handed, and that his symptoms were worse in the right arm and right leg than on the left side. He stated that he had constant pain in his feet and legs.

A March 2008 VA primary care note reflects that the Veteran complained of headaches and chest pain. In a review of systems, there was no numbness, tingling or weakness. On examination, peripheral pulses were diminished, and sensation was intact in the bilateral lower extremities with monofilament test. The diagnostic impression was PVD and severe neuropathy.

In a January 2009 statement, the Veteran said he could not walk a block without stopping to sit down, his legs got really tight, his foot hurt all over, he could not see well, he had chest pain, a heart problem, shortness of breath, had problems holding anything, problems thinking, sexual dysfunction, sleep difficulty, excessive sweating, acid reflux, and could not keep food down.

In a letter dated in May 2009, the Veteran's former representative requested that the appeal be remanded to the AOJ for a new VA examination with a neurologist. He asserted that little could be done to alleviate the Veteran's symptoms and discomfort due to peripheral neuropathy, and that he was unable to work because of this condition.

On VA diabetes mellitus examination in September 2009, the Veteran complained of numbness and tingling in his feet, claudication in his legs, especially in the right leg when walking a half-mile. An arterial Doppler study showed occlusive disease in both legs one year ago. The examiner stated that the Veteran performed his activities of daily living, and restricted his activities due to his heart disease and PVD. The examiner stated that the Veteran was no longer able to work as a truck driver because he was on insulin and could not receive a DOT driver's license. The examiner opined that the Veteran had claudication secondary to PVD which restricted his ability to walk half a block before he had to stop and rest.

On VA eye examination in September 2009, the diagnostic impression was nuclear sclerotic cataract bilaterally, presbyopia, and no evidence of diabetic retinopathy. The examiner opined that it is less likely as not that the cataracts are related to the diabetes as people in his age group develop cataracts as part of aging.

On VA neurological examination on September 24, 2009, the Veteran complained of numbness that extended up above the knees. He said he could walk a half-block before his calves tightened up and hurt and he had to stop. He could continue after resting. He had intermittent numbness in the hands. He did not wear laces, and had trouble buttoning his shirt at times. He seldom cut meat at the dinner table. On examination, he walked with a cane in the right hand. He could walk on heels and toes with some effort. He tandem walked leaning heavily on the cane. Motor strength was 5/5 with normal tone, bulk, dexterity and coordination. Sensation was intact to fine touch and position. Temperature sense was decreased in a stocking-glove distribution. Vibration sense was mildly to moderately diminished at the ankles and mildly in the fingers. Reflexes were trace to 1+ and equal in the upper extremities, 2+ and equal at the knees, and absent at the ankles. The diagnostic assessment was polyneuropathy with mild to moderate incomplete sensory loss in the feet and mild incomplete sensory loss in the hands secondary to diabetic polyneuropathy.

In a November 2009 addendum to the September 2009 diabetes examination, a VA examiner opined that the Veteran would be limited to a sedentary type of employment in view of his PVD and heart disease, and also could not drive commercial vehicles because of his inability to get a commercial driver's license because of his use of insulin for diabetes. Based on the examination, he was unable to perform heavy physical work and would be limited to sedentary work. He did not comment on the Veteran's service-connected neurological conditions.

In a November 2009 VA neurological addendum opinion, the examiner opined that the Veteran's service-connected sensory loss would not impact sedentary occupations, but he might find occupations requiring very fine hand work to be difficult. While he could perform manual labor tasks, working on ladders or in precarious locations could be hazardous.

In a January 2010 rating decision, the RO established service connection for peripheral vascular disease of the right and left lower extremities, each rated 20 percent disabling, effective January 12, 2009.

In a June 2010 VA neurological examination , the examiner noted that an August 2005 electromyography (EMG) showed unobtainable sural SNAPs, and mild to moderate slowing of NCVs in upper and lower extremities. A June 2010 EMG showed mild to moderate slowed conduction in the right upper and lower extremity nerves. F waves were slightly delayed. Sural SNAP was present on this study. Needle examination showed some acute denervation changes in the medial gastrocnemius muscle. There were mild chronic denervation changes in the first DI, peroneus longus and triceps muscle. The examiner opined that the Veteran had mild incomplete sensory loss in the hands and mild to moderate incomplete sensory loss in the feet due to diabetic polyneuropathy. There were no motor deficits. The examiner opined that his service-connected sensory loss would not impact sedentary occupations, but he might find occupations requiring very fine hand work difficult. While he could perform manual labor tasks, working on ladders or in precarious locations could be hazardous.

A September 2011 VA neurology consult reflects that the Veteran had uncontrolled diabetes mellitus, hypertension, PTSD, hyperlipidemia and depression, and complained of right facial droop, slurred speech, and tingling in his left hand and arm that was different from the tingling in the hands and feet that he had for a while. On examination, motor strength was 5/5 bilaterally, with symmetrical tone/bulk throughout. There was no pronator drift and no tremor. Deep tendon reflexes were hyporeflex throughout. Gait was normal. Sensation was decreased to pinpoint sensation in the bilateral lower extremities. A magnetic resonance imaging (MRI) of the brain showed occlusion or almost total occlusion of the intracranial portion of the right carotid artery, and findings consistent with acute infarct of the left cerebral hemisphere. The diagnostic assessment was stroke left MCA, and right ICA occlusion.

In a December 2011 statement, a VA nurse practitioner stated that she provided primary care to the Veteran, who he had PTSD, uncontrolled diabetes (which was felt to be uncontrolled due to PTSD), and took multiple medications including insulin. He also had a stroke in summer 2011 but had no residual stroke findings at this time. 

On VA examination in January 2012, the Veteran reported similar complaints to those noted on prior examinations. He also reported numbness in the 1-2 digits of both hands, and dropped things a lot. On examination, he had normal gait and station with fair heel and toe walk. He could tandem walk with difficulty and grabbed the wall for support. Motor strength was 5/5 with normal tone, bulk, dexterity, and coordination. Sensation was intact to fine touch and position. Temperature sense was decreased in a stocking-glove distribution. Vibration sense was mildly impaired at the ankles. Reflexes were trace to 1+ and equal in the upper extremities, 2+ and equal at the knees, and absent at the ankles. The diagnostic assessment was mild incomplete sensory loss in the hands and feet due to polyneuropathy. The examiner opined that although the Veteran had a stroke the previous summer, he had no residual stroke findings currently. He opined that the Veteran's sensory loss and stroke residuals would not prevent most employment.

On VA central nervous system examination in February 2013, the Veteran walked with a cane in the right hand and refused to toe walk. He could heel/tandem walk fairly well leaning on the cane.  Motor strength was 5/5 with spastic tone on the left, and normal bulk and coordination.  FFM were slow on the right and he could not manipulate a coin with the left hand. Sensation was intact to fine touch and position. Temperature sense was decreased in a stocking-glove distribution and on the left side. Vibration sense was mildly impaired at the ankles and on the left side. Reflexes were 1+ and equal in the upper extremities and knees, and absent at the ankles. The examiner indicated that the Veteran had an abnormal gait partly due to left hemiparesis from stroke, and had to use a cane for the same reason. The examiner indicated that muscle strength was 5/5 throughout, but also stated that there was no muscle weakness in any extremity other than the left upper extremity, which had mild muscle weakness due to a central nervous system (CNS) condition. The diagnosis was stroke with mild left hemiparesis, limited use of non-dominant hand, and mild incomplete left hemisensory loss. The examiner opined that this would prevent him from working at occupations requiring the use of two hands. He had not had a cardioembolic stroke, so his coronary artery disease was not the cause of his stroke. He had cerebrovascular athero and arteriosclerosis. His risk factors for stroke included hypertension, diabetes, hypercholesterolemia and smoking. He concluded that given the duration of disease he estimated equal contributions making diabetes responsible for less than 25 percent.

On VA neurological examination on July 22, 2016, the examiner diagnosed diabetic neuropathy. The Veteran complained of numbness to the calves, constant pins and needles pain in the legs. He said he could walk perhaps 1/2 block before his calves hurt too much, and could continue after 30 minutes rest. He reported numbness in the left hand. He did not wear laces, and had trouble buttoning shirts and cutting meat. His stroke deficit had not changed. He was right-hand dominant. The following symptoms attributable to diabetic peripheral neuropathy were noted in the right and left lower extremities: mild constant pain (may be excruciating at times), moderate intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness. None of the above symptoms were shown in the upper extremities.

On examination, muscle strength was normal (5/5) in all four extremities. Deep tendon reflexes in the upper extremities were 0 in the right biceps, triceps, and brachioradialis, and 1+ in the left biceps, triceps, and brachioradialis. In the lower extremities, deep tendon reflexes were 2+ in both knees, and 1+ in both ankles. Sensation was normal to light touch and monofilament testing bilaterally in the upper and lower extremities. Position sense was normal bilaterally in the upper and lower extremities. Vibration sensation was normal in the right upper extremity, and decreased in the left upper extremity and both lower extremities.  Cold sensation was decreased bilaterally in the upper and lower extremities.  There was no muscle atrophy, and no trophic changes.

The examiner opined that the Veteran had upper extremity diabetic peripheral neuropathy affecting the following nerves:  mild right and left radial nerve (musculospiral nerve) incomplete paralysis, mild right and left median nerve incomplete paralysis, and mild right and left ulnar nerve incomplete paralysis. The examiner opined that the Veteran had lower extremity diabetic peripheral neuropathy affecting the following nerves: mild right and left sciatic nerve incomplete paralysis, and the right and left femoral nerve (anterior crural) was normal bilaterally. There was normal gait and station with good heel/toe/tandem walk. Motor strength was 5/5 with spastic tone on the left, normal bulk, dexterity, and coordination. Sensory examination was intact to fine touch and position. Temperature sense was decreased in stocking-glove distribution and on the left side. Vibration sense was decreased at the ankles and on the left side. Reflexes were absent in the right upper extremity, trace to 1+ in the left upper extremity, 2+ at the knees, and 1+ at ankles and increased on the left side. 

The VA examiner opined that the Veteran's diabetic peripheral neuropathy impacted his ability to work, as he had mild incomplete sensory loss in all four extremities due to diabetic polyneuropathy.  He had the following symptoms due to stroke: left sided spasticity, hyper-reflexia, and sensory loss.

Peripheral Neuropathy of the Upper Extremities

The Veteran contends that his service-connected peripheral neuropathy of the upper extremities is more disabling than currently evaluated. 

The AOJ has rated the service-connected peripheral neuropathy of the right upper extremity as 10 percent disabling prior to July 22, 2016, and as 30 percent disabling from that date, under Diagnostic Code 8515, applicable to paralysis of the median nerve. The AOJ has rated the service-connected peripheral neuropathy of the left upper extremity as 10 percent disabling prior to July 22, 2016, and as 20 percent disabling from that date, under Diagnostic Code 8515. 

The criteria for evaluating the severity or impairment of the median nerve group of the peripheral nerves are set forth under 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615 (neuritis), and 8715 (neuralgia). The applicable ratings differ depending on whether the Veteran's major (dominant) or minor (non-dominant) hand is being evaluated. The Veteran is right-handed.

The rating criteria of Diagnostic Code 8515 are as follows. A rating of 10 percent is assigned for mild incomplete paralysis or the major or minor extremity. A rating of 20 percent is assigned for moderate incomplete paralysis of the minor extremity. A rating of 30 percent is assigned for moderate incomplete paralysis of the major extremity. A rating of 40 percent is assigned for severe incomplete paralysis of the minor extremity. A rating of 50 percent is assigned for severe incomplete paralysis of the major extremity. A rating of 60 percent is assigned for complete paralysis of the minor extremity, with the hand inclined to the ulnar side, the index finger and middle finger more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to the palm, flexion of wrist weakened; pain with trophic disturbances. A rating of 70 percent is assigned for complete paralysis of the major extremity.

Disability of the ulnar nerve is addressed at Diagnostic Code 8516. Under this provision, complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened warrants a 60 percent rating in the major extremity and a 50 percent rating in the minor extremity. Incomplete paralysis of the ulnar nerve in the major extremity is rated as follows: severe (40 percent); moderate (30 percent); and mild (10 percent). Incomplete paralysis of the ulnar nerve in the minor extremity is rated as follows: severe (30 percent); moderate (20 percent); and mild (10 percent). 38 C.F.R. § 4.124a , Diagnostic Code 8516. 

Disability of the radial nerve is addressed in Diagnostic Code 8514. Under this provision, complete paralysis of the radial nerve with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity warrants a 70 percent rating in the major extremity, and a 60 percent rating in the minor extremity. Incomplete paralysis of the radial nerve of the minor extremity is rated as follows: severe (50 percent); moderate (30 percent); and mild (20 percent). Incomplete paralysis of the radial nerve of the minor extremity is rated as follows: severe (40 percent); moderate (20 percent); and mild (20 percent). 38 C.F.R. § 4.124a, Diagnostic Code 8514.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

As noted, the RO assigned the ratings pertaining to the upper extremities under Diagnostic Code 8515 (median nerve). This provision focuses on hand movements, as do Diagnostic Codes 8516 (ulnar nerve), and Diagnostic Code 8514 (radial nerve). Diagnostic Code 8514 also addresses the elbow and wrist. As it appears that the RO considered the complaints and findings related to the ulnar and radial nerve in assigning the overall ratings for the right and left upper extremities, there is no basis for assigning separate ratings under each diagnostic code. See 38 C.F.R. § 4.14 (2016).

After considering the totality of the evidence, and as discussed below, the Board finds that prior to July 22, 2016, the Veteran's peripheral neuropathy of the right and left upper extremities more nearly approximated the criteria for higher 30 and 20 percent ratings, respectively, based on findings approximating moderate peripheral neuritis of the median nerve, with demonstrated organic changes including loss of reflexes, sensory disturbances and constant pain, and abnormal findings on NCV and EMG tests during the appeal period.

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). To this end, the Board observes that the Veteran's peripheral neuropathy of the upper extremities is appropriately rated under Diagnostic Code 8615 (neuritis of the median nerve), as examination and treatment records document incomplete paralysis of median nerve function. As will be explained below, the medical evidence shows that the Veteran's peripheral neuropathy of the right and left upper extremities is primarily manifested by numbness, tingling, and pain in the bilateral hands. All of these symptoms are consistent with the criteria of DC 8615. This diagnostic code deals with the nerve primarily affected by the Veteran's service-connected disabilities (the Veteran's median nerve). Although mild impairment of the radial and ulnar nerves was noted on recent examination in July 2016, the Board finds that DC 8615 is more appropriate than DC 8614 as no elbow impairment is demonstrated. Moreover, the ratings are the same for moderate impairment under the Diagnostic Codes pertaining to each of these nerve groups. The Board therefore concludes that DC 8615 is most appropriate for the Veteran's service-connected peripheral neuropathy of the right and left upper extremities.

Throughout the rating period on appeal, the Veteran consistently complained of subjective symptoms of numbness and tingling of the upper extremities, and has also reported that he sometimes drops things. However, on multiple examinations throughout the rating period on appeal, objective medical findings consistently showed that his muscle strength was full (5/5), including grip strength. The mild weakness of the left upper extremity that was noted on examination in February 2013 was specifically linked to mild left hemiparesis from a stroke. The Board again acknowledges the lay contentions of record and has considered the Veteran's statements. Objective findings do not support his statement regarding decreased strength, and his unsupported lay assertions do not outweigh the referenced findings.

Since 2004, the Veteran has reported constant pain in his extremities. On VA examination in April 2003, sensation was decreased to pinprick but normal for vibration. Subsequently, sensation to vibration was mildly impaired at the fingers on examinations in December 2004 and August 2005. The December 2004 VA examiner described the sensory loss as mild. Since the August 2005 VA examiner stated that it was not possible to separate the relative contributions of diabetes and syphilis to his sensory deficit without resorting to mere speculation, these sensory symptoms will be attributed to the service-connected disability. See Mittleider, supra. In September 2009, the examiner opined that the Veteran had mild incomplete sensory loss in the hands secondary to diabetic polyneuropathy. In February 2013, sensation was intact to fine touch and position. Temperature sense was decreased in a glove distribution and on the left side. In July 2016, sensation was normal to light touch and monofilament testing bilaterally in the upper extremities, as was position sense. Vibration sensation was normal in the right upper extremity, and decreased in the left upper extremity.  

Reflexes were 2+ (normal) on VA and private examinations in April 2003, prior to the appeal period. However, during the appeal period, at VA examinations in December 2004 and in August 2005, reflexes were 1-2+ at the biceps. The August 2005 examiner indicated that current NCV testing showed mild slowing and low amplitudes in both upper and lower extremities, and opined that mild to moderate sensorimotor polyneuropathy with diabetes and syphilis were the likely causes. On VA examinations in September 2009 and January 2012, reflexes were trace to 1+ and equal in the upper extremities. A September 2011 neurology consult (performed after a stroke) noted that deep tendon reflexes were hyporeflex throughout. In February 2013, reflexes were 1+ and equal in the upper extremities. On examination in July 2016, reflexes were absent in the right upper extremity, and trace to 1+ in the left upper extremity. 

In a June 2010 VA neurological examination, the examiner noted that an August 2005 EMG showed unobtainable sural SNAPs, and mild to moderate slowing of NCVs in upper and lower extremities. A June 2010 EMG showed mild to moderate slowed conduction in the right upper and lower extremity nerves. F waves were slightly delayed. Sural SNAP was present on the June 2010 study. Needle examination showed some acute denervation changes in the medial gastrocnemius muscle. There were mild chronic denervation changes in the first DI, peroneus longus and triceps muscle. The examiner opined that the Veteran had mild incomplete sensory loss in the hands and mild to moderate incomplete sensory loss in the feet due to diabetic polyneuropathy. There were no motor deficits.

The July 2016 VA examiner opined that the Veteran had upper extremity diabetic peripheral neuropathy affecting the following nerves:  mild right and left radial nerve incomplete paralysis, mild right and left median nerve incomplete paralysis, and mild right and left ulnar nerve incomplete paralysis. On VA neurological examination on July 22, 2016, the examiner did not find that neuritis or neuralgia was present in the upper extremities.

Although most of the examiners described the peripheral neuropathy of the upper extremities as mild, some examiners described it as mild to moderate, and the competent evidence demonstrates bilateral organic changes including decreased reflexes, sensory disturbances, and constant pain. Based upon this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that right and left peripheral neuropathy more nearly approximated moderate incomplete paralysis with neuritis of the bilateral median nerves during the period prior to July 22, 2016. Accordingly, an increased 30 percent rating is assigned for right peripheral neuropathy (major extremity), and an increased 20 percent rating is assigned for right peripheral neuropathy (minor extremity) throughout the period prior to July 22, 2016.

Throughout the rating period on appeal, the Board finds that ratings in excess of 30 percent for right upper extremity peripheral neuropathy and in excess of 20 percent for left upper extremity peripheral neuropathy are not warranted under Diagnostic Codes 8515, 8615 or 8715, as the symptoms of peripheral neuropathy of the upper extremities do not more nearly approximate severe incomplete paralysis. In this regard, there were no objective findings of muscle atrophy, decreased muscle strength, or motor deficits, the NCV and EMG tests showed no more than moderate impairment, and examiners consistently described the condition as no more than mild to moderate. There are also no findings of impairment of any other peripheral nerves of the upper extremities of such severity as to warrant ratings in excess of these ratings under any other diagnostic codes. Even higher ratings are not warranted as the findings are not consistent with severe incomplete paralysis of the median, radial or ulnar nerve, and complete paralysis is not shown. 

In sum, an increased 30 percent rating is assigned for right peripheral neuropathy (major extremity), and an increased 20 percent rating is assigned for left peripheral neuropathy (minor extremity) throughout the period prior to July 22, 2016. The preponderance of the evidence is against even higher ratings in excess of 30 percent for the right upper extremity and in excess of 20 percent for the left upper extremity throughout the rating period on appeal.

Peripheral Neuropathy of the Lower Extremities 

The Veteran contends that his service-connected peripheral neuropathy of the lower extremities is more disabling than currently evaluated.

The AOJ has rated the service-connected peripheral neuropathy of the right lower extremity as 10 percent disabling prior to September 24, 2009, and as 20 percent disabling from that date, under Diagnostic Code 8620.

The AOJ has rated the service-connected peripheral neuropathy of the left lower extremity as 10 percent disabling prior to September 24, 2009, and as 20 percent disabling from that date, under Diagnostic Code 8620.

The Board notes that during the pendency of the appeal, service connection was established for PVD of both lower extremities, and with a 20 percent rating for each lower extremity under Diagnostic Code 7114. The ratings for PVD are not in appellate status, and symptoms from the Veteran's service-connected PVD of the lower extremities may not be considered when evaluating his service-connected peripheral neuropathy of the lower extremities. See Esteban, supra; 38 C.F.R. § 4.14.

The Veteran's peripheral neuropathy of the right and left lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 (paralysis of sciatic nerve).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi, supra. To this end, the Board observes that the Veteran's peripheral neuropathy of the lower extremities is appropriately rated under Diagnostic Code 8520 (sciatic nerve, paralysis of), as examination and treatment records document incomplete paralysis of sciatic nerve function. As will be explained below, the medical evidence shows that the Veteran's peripheral neuropathy of the right and left lower extremities consists primarily of numbness, tingling, and pain in the bilateral legs and feet. All of these symptoms are consistent with the diagnostic code with DC 8620. This diagnostic code deals with the nerves affected by the Veteran's service-connected disabilities (the Veteran's sciatic nerve). The Board therefore concludes that DC 8620 is most appropriate for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.

Under DC 8620, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve. With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy. Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating. Finally, mild incomplete paralysis warrants a 10 percent rating. See 38 C.F.R. § 4.124a, DC 8620 (2016).

After considering the totality of the evidence, the Board finds that prior to September 24, 2009, the Veteran's peripheral neuropathy of the right and left lower extremities more closely approximated the criteria for higher 20 percent ratings, respectively, based on findings consistent with moderate peripheral neuritis of the sciatic nerve, with demonstrated loss of reflexes, sensory disturbances and constant pain.

Throughout the rating period on appeal, the Veteran has consistently complained of pain and tingling of the lower extremities, and has also reported right calf pain, which doctors have related to his service-connected PVD, not to peripheral neuropathy. Symptoms from PVD will not be considered when rating the peripheral neuropathy as that would constitute impermissible pyramiding. See 38 C.F.R. § 4.14.

On multiple examinations throughout the rating period on appeal, objective medical findings consistently showed that his muscle strength was full (5/5) throughout. Although an April 2003 VA examination noted mild atrophy of the foot muscles, this finding was not replicated on any of the examinations during the pendency of the appeal, which consistently found normal muscle bulk. The mild weakness of the left lower extremity that was noted on examination in February 2013 was specifically linked to mild left hemiparesis from a stroke. The examiner indicated that the Veteran had an abnormal gait partly due to left hemiparesis from stroke, and had to use a cane for the same reason. The Board again acknowledges the lay contentions of record and has considered the Veteran's statements, but finds they are outweighed by the objective medical findings and nerve testing. 

Since 2004, the Veteran has reported constant pain in his extremities. On VA examination in April 2003, sensation was decreased to pinprick. Vibration sensation was present but fatigued quickly in the great toe. Subsequently, sensation in the lower extremities was mildly decreased bilaterally on examinations in March 2004, December 2004 and August 2005. Since the August 2005 VA examiner stated that it was not possible to separate the relative contributions of diabetes and syphilis to his sensory deficit without resorting to mere speculation, these sensory symptoms will be attributed to the service-connected disability. See Mittleider, supra. In September 2009, the examiner opined that the Veteran had mild to moderate incomplete sensory loss in the feet secondary to diabetic polyneuropathy. Sensation was shown to be decreased in September 2011, January 2012 and February 2013 in the bilateral lower extremities. In July 2016, sensation was normal to light touch and monofilament testing bilaterally in the lower extremities, as was position sense. Vibration sensation was decreased in both lower extremities.  

Reflexes were 1+ (decreased) at the Achilles and 2+ (normal) at the knees on VA examination in April 2003, prior to the appeal period. On private examination in April 2003, reflexes were 2+ in the lower extremities. On VA examination in December 2004 reflexes were 1-2+ at the knees, and trace at the ankles, while in August 2005, reflexes were 2+ at the knees, and absent at the ankles. The August 2005 examiner indicated that current NCV testing showed mild slowing and low amplitudes in both lower extremities, and opined that mild to moderate sensorimotor polyneuropathy with diabetes and syphilis were the likely causes. On VA examinations in September 2009, January 2012, and February 2013, reflexes were 2+ and equal at the knees, and absent at the ankles. A September 2011 neurology consult (performed after a stroke) noted that deep tendon reflexes were hyporeflex throughout. On examination in July 2016, reflexes were 2+ in both knees and 1+ in both ankles.

In a June 2010 VA neurological examination, the examiner noted that an August 2005 EMG showed unobtainable sural SNAPs, and mild to moderate slowing of NCVs in upper and lower extremities. A June 2010 EMG showed mild to moderate slowed conduction in the right upper and lower extremity nerves. F waves were slightly delayed. Sural SNAP was present on the June 2010 study. Needle examination showed some acute denervation changes in the medial gastrocnemius muscle. There were mild chronic denervation changes in the first DI, peroneus longus and triceps muscle. The examiner opined that the Veteran had mild incomplete sensory loss in the hands and mild to moderate incomplete sensory loss in the feet due to diabetic polyneuropathy. There were no motor deficits.

The July 2016 VA examiner opined that the Veteran had upper extremity diabetic peripheral neuropathy affecting the following nerves:  mild right and left sciatic nerve incomplete paralysis. The right and left femoral nerve (anterior crural) was normal bilaterally. On VA neurological examination on July 22, 2016, the examiner opined that the following symptoms were attributable to diabetic peripheral neuropathy in the right and left lower extremities: mild constant pain (may be excruciating at times) (i.e., neuritis), and moderate intermittent pain (usually dull), mild paresthesias and/or dysesthesias, and mild numbness (i.e., neuralgia). 

Most of the examiners described the peripheral neuropathy of the lower extremities as mild to moderate, and the competent evidence demonstrates bilateral organic changes including decreased reflexes, sensory disturbances, and constant and intermittent pain. Based upon this evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that right and left peripheral neuropathy more nearly approximated moderate incomplete paralysis with neuritis and neuralgia of the bilateral sciatic nerves during the period prior to September 24, 2009. Accordingly, an increased 20 percent rating is assigned for left and right peripheral neuropathy of the lower extremities throughout the period prior to September 24, 2009.

Throughout the rating period on appeal, the Board finds that ratings in excess of 20 percent for peripheral neuropathy of each lower extremity are not warranted under Diagnostic Codes 8520, 8620, or 8720, as the symptoms of peripheral neuropathy of the lower extremities do not more nearly approximate moderately severe incomplete paralysis. In this regard, the preponderance of the evidence does not show objective findings of muscle atrophy, decreased muscle strength, or motor deficits, the NCV and EMG tests showed no more than moderate impairment, and examiners consistently described the condition as no more than mild to moderate. There was normal gait and station with good heel/toe/tandem walk at the most recent VA examination in July 2016. There are also no findings of impairment of any other peripheral nerves of the lower extremities of such severity as to warrant ratings in excess of these ratings under any other diagnostic codes. Even higher ratings are not warranted as the findings are not consistent with severe incomplete paralysis of the sciatic nerve, and complete paralysis is not shown. 

In sum, an increased 20 percent rating is assigned for peripheral neuropathy of the right lower extremity, and an increased 20 percent rating is assigned for peripheral neuropathy of the left lower extremity, throughout the period prior to September 24, 2009. The preponderance of the evidence is against even higher ratings in excess of 20 percent for the left or right lower extremity throughout the rating period on appeal.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the Veteran's bilateral peripheral neuropathy of the upper and lower extremities is manifested by pain, decreased sensation, and decreased reflexes, and the Veteran has reported some functional impairment. The criteria pertaining to tendonitis and nerve impairment allow for broad discretion in reviewing factors affecting functioning of the extremities, and higher disability ratings exist, which contemplate a greater level of disability than that shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun, supra. Consequently, referral for extraschedular consideration is not warranted.


TDIU

The Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in January 2005. He stated that his service-connected diabetes mellitus and nerve conditions prevented him from securing or following any substantially gainful occupation. He said his disability affected full-time employment in February 2002, he last worked in February 2002, and he became too disabled to work in February 2002. He worked as a truck driver from 1997 to 2000, and from November 2001 to February 2002. He reported working 70 to 80 hours per week at both jobs. He stated that he left his last job because of his disability. He stated that he had completed high school.

The Veteran filed his claims for increased ratings for his service-connected diabetes mellitus and peripheral neuropathy in July 2005. A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a) (2016). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). See also Faust v. West, 13 Vet. App. 342 (2000).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. See 38 C.F.R. § 4.16 (b).

The Veteran contends that he is unable to work due to service-connected disabilities. Since January 24, 2013, he has been in receipt of a 100 percent combined schedular disability rating. Thus, the issue before the Board is entitlement to a TDIU prior to that date.

As a result of the instant Board decision, during the period prior to January 12, 2009, the Veteran's established service-connected disabilities are: diabetes mellitus, with mild retinopathy (rated 20 percent), peripheral neuropathy of the right upper extremity (rated 30 percent), peripheral neuropathy of the left upper extremity (rated 20 percent), peripheral neuropathy of the right lower extremity (rated 20 percent), peripheral neuropathy of the left lower extremity (rated 20 percent), resulting in a combined rating of 80 percent prior to January 12, 2009. 

From January 12, 2009 to January 24, 2013 the Veteran had additional service-connected disabilities of peripheral vascular disease (PVD) of the lower extremities, with a 20 percent rating for each extremity, and coronary artery disease (rated 10 percent), for a combined 90 percent disability rating.

Thus, as a result of the instant Board decision, the Veteran's combined service-connected disability rating met the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a) during the period prior to January 24, 2013.

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. See 38 C.F.R. § 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A January 2003 VA outpatient treatment record reflects that the physician attempted to call the Veteran's work number but he was unavailable as he was a driver. A February 2003 VA outpatient treatment record reflects that the Veteran presented for elevated glucose and history of a "seizure" last month that was witnessed by coworkers. He had to stop working as a truck driver because of this. The physician stated that he did not suspect an actual seizure but cautioned the Veteran not to drive until his diabetes was under better control.

SSA records reflect that the SSA determined that the Veteran became disabled in February 2003 due to a primary diagnosis of peripheral arterial disease.

On VA examination in April 2003, the Veteran reported that he was previously a truck driver and was no longer allowed to drive due to his need to take insulin. 

In a December 2004 statement, the Veteran stated that he had not worked since February 12, 2002 due to taking insulin for his diabetes, as well as six pills per day.  He stated that he was unable to stand for more than five minutes, could not walk a block without having to sit down, had pain throughout his body, his eyesight was worse, he sometimes became dizzy, his speech was slurred, and he did not have enough income to support his family since he could not work.

At his July 2006 Board hearing, the Veteran testified that he previously worked as a long-distance truck driver, and had a commercial driver's license. He stated that he stopped working because he took insulin, not because his employer went out of business. He stated that Department of Transportation regulations provided that drivers who are insulin-dependent may not operate a public vehicle. He stated that although he had actually been taking insulin long before he stopped working, his condition eventually worsened and he had episodes in which he passed out. He then decided to file for disability, to avoid endangering himself or others. He stated that he was receiving disability benefits from the SSA due to a vascular disorder.

An April 2008 VA mental health note by a social worker reflects that the Veteran expressed his desire for better health as well as the ability to work, and reported many years of employment as a truck driver and a great decrease in income since he was no longer able to work.

In the present case, the Veteran has previously worked as a long-distance truck driver, and has testified that his commercial driver's license could not be renewed due to his use of insulin for his diabetes. He has completed four years of high school, and last worked in 2003. He has been unemployed throughout the pendency of the appeal. 

The Board also notes the veteran has been awarded Social Security disability benefits based primarily on his peripheral arterial disease. This was not an established service-connected disability until January 2009.

Based on this collective body of evidence that has been discussed, the Board observes that the weight of the evidence is about in equipoise as to whether the Veteran could perform sedentary work that is substantially gainful employment during the period prior to January 24, 2013. Evidence from VA examiners suggests that he could perform sedentary work during this period. However, there is credible evidence to support the proposition that his service-connected disabilities prevented him from working at a gainful job on a sustained basis. 

The Board finds that the weight of the evidence suggests that the Veteran's  service-connected disabilities, especially in combination, are of a nature and severity as to preclude him from engaging in the type of work for which he is qualified by reason of past education, work experience and training. The record shows that he was unemployed throughout the period prior to January 24, 2013, and that his service-connected disabilities played a major role in his inability to obtain and maintain employment that could be considered substantially gainful versus just marginal, in that they affected his ability to perform this level of work on a consistent basis. Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met under 38 C.F.R. § 4.16 (a).

ORDER

During the period prior to July 22, 2016, entitlement to an increased 30 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Throughout the rating period on appeal, a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity is denied.

During the period prior to July 22, 2016, entitlement to an increased 20 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Throughout the rating period on appeal, a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

During the period prior to September 24, 2009, entitlement to an increased 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

During the period prior to September 24, 2009, entitlement to an increased 20 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Throughout the rating period on appeal, separate ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities are denied.

During the period prior to January 24, 2013, entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


